PROVOSTY, J.
Plaintiff sues his wife for separation from bed and board, on the grounds of cruel treatment and defamation.
The most that the evidence shows is that the parties have had occasional quarrels, for which the husband has been as much to blame as the wife. She has abandoned him, but nothing shows that she would not return if she were summoned to do so. Since then ■she has brought two suits against him for •separation, and instituted one prosecution for nonsupport In his answer in one of these ■suits he alleged that it was he who had reason to complain of her, and not she of him, .and he detailed his grounds of complaint, and added that they were not sufficient to .justify a demand in separation. We do not think-that they are any more so now than then.
Judgment affirmed.